                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   HOUSTON CASUALTY COMPANY,
                                  11                  Plaintiff,                             No. C 18-06147 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   NATIONAL UNION FIRE INSURANCE                         ORDER RE MOTION FOR
                                       COMPANY OF PITTSBURGH, PA, et al.,                    SUMMARY JUDGMENT,
                                  14                                                         ADMINISTRATIVE MOTION TO
                                                      Defendants.                            FILE UNDER SEAL, AND
                                  15                                                         VACATING HEARING
                                  16                                          INTRODUCTION
                                  17        In this insurance action, this order finds that the primary carrier breached its duty of good
                                  18   faith and fair dealing by refusing to settle within policy limits or so a reasonable jury could
                                  19   find based on this record.
                                  20                                            STATEMENT
                                  21        Defendant National Union Fire Insurance Company of Pittsburgh, Pennsylvania, was the
                                  22   primary insurer for Anderson Hay & Grain, an exporter of hay and straw products. Plaintiff
                                  23   Houston Casualty Company had the excess. National Union’s primary policy had a general
                                  24   aggregate limit of $10 million, an each-occurrence limit of one million dollars, and an each-
                                  25   location aggregate sub-limit of two million dollars, effective May 2014 to May 2015. In July
                                  26   2014, Bartolo Flores collapsed while delivering alfalfa to the premises of Anderson Hay. He
                                  27   filed suit in Los Angeles Superior Court. National Union appointed Acker & Whipple as
                                  28   defense counsel (Compl. ¶¶ 4, 8–11, 14, 19).
                                   1        In August 2016, Acker & Whipple evaluated the potential verdict of the case to be

                                   2   $250,000 to $300,000 with a settlement range of $30,000 to $40,000 (Opp. Exh. D). In early

                                   3   December 2016, Acker & Whipple informed National Union that the case could potentially be

                                   4   settled for $50,000. Ray Adams, a representative for National Union, authorized the offer,

                                   5   which Flores rejected. In late December 2016, Acker & Whipple provided National Union

                                   6   with a pre-trial report that estimated the potential verdict of the case to be between $325,000 to

                                   7   $400,000 before certain deductions, with judgment against Anderson Hay between $165,000 to

                                   8   $200,000 (Br. Exh. 15–17). All of these amounts fell below the one million dollar policy limit.

                                   9        In March 2017, however, Acker & Whipple informed Houston Casualty of the potential

                                  10   for exposure in excess of the primary limits. It still estimated the potential verdict of the case

                                  11   to be at most between $325,000 to $400,000 (Opp. Exh. D). At that time, Acker & Whipple

                                  12   recommended making an offer of settlement to Flores of up to $100,000. The parties attended
Northern District of California
 United States District Court




                                  13   mediation on March 27. By the end of the mediation, Flores made an offer of three million

                                  14   dollars. Acker & Whipple told National Union, however, that “even if liability were clear, [it]

                                  15   would not be worth more than $1 million.” The mediator stated the “full value of the

                                  16   plaintiff’s case is 6 figures and not 7 figures. $500K might be full value,” and made a proposal

                                  17   of $950,0000. Acker & Whipple advised that that amount was “too high” (Br. Exh. 18, 21, 22,

                                  18   25, 28).

                                  19        On July 28, Acker & Whipple took the deposition of Jennie McNulty, Flores’s economic

                                  20   expert. Based thereon, an Acker & Whipple email dated July 31 stated it estimated the verdict

                                  21   range “will be as high as $3.2 million . . . At this time, we believe an offer to meet the

                                  22   mediator’s proposal of $950,000 would be appropriate.” The parties disagree as to whether

                                  23   this belief was ever communicated to National Union, but as a previous order has already

                                  24   found, a reasonable jury could find that it either was communicated or that the information

                                  25   contained therein was communicated verbally (Dkt. No. 86).

                                  26        On August 2, Acker & Whipple sent an email to National Union stating the probable

                                  27   verdict range would be between $325,000 and $400,000 (Br. Exh. 27). On August 3, a phone

                                  28   call took place between attorney Stephen Acker of Acker & Whipple and Ray Adams of
                                                                                        2
                                   1   National Union. Ray Adams, at his deposition, did not recollect the substance of the call (so

                                   2   the July 31 email may particular evidentiary force as to what was said) (Opp. Exh. D). That

                                   3   same day, National Union made an offer of $200,000 to Flores. On or before August 8, Flores

                                   4   made a counteroffer of $900,000. National Union maintained its offer of $200,000. On

                                   5   August 16, Flores reduced his demand to $675,000. National Union maintained its offer of

                                   6   $200,000 (Br. Exh. 28, 39).

                                   7         In July 2018, a few weeks before trial, Acker & Whipple sent National Union a pre-trial

                                   8   report that estimated the verdict range to be between $200,000 and $300,000 with a 25%

                                   9   chance of a defense verdict (id. at Exh. 36). Flores reduced his offer to $600,000 at this point,

                                  10   which National Union rejected (Opp. Exh. O).

                                  11         Trial began on August 13. On August 15, Flores made an offer of $300,000. National

                                  12   Union rejected the offer and maintained that it would not go above $225,000. On August 22,
Northern District of California
 United States District Court




                                  13   the jury returned a verdict against Anderson Hay for $3.5 million (Br. Exh. 39, 41, 46).

                                  14         Standing in the shoes of Anderson Hay, Houston Casualty asserts National Union

                                  15   unreasonably refused to settle the underlying action within its policy limits and accordingly

                                  16   alleges the following claims for relief: (1) equitable subrogation, (2) unjust enrichment, and (3)

                                  17   declaratory relief (Compl. ¶¶ 24–49). Defendants now move for summary judgment as to all

                                  18   claims. This order follows full briefing. Pursuant to our local civil rule 7-1(b), this order finds

                                  19   plaintiff’s motion suitable for submission without oral argument and hereby VACATES the

                                  20   December 26 hearing.

                                  21                                               ANALYSIS

                                  22        1.       MOTION FOR SUMMARY JUDGMENT.
                                  23         California insurance law controls here. California law provides that that an excess carrier

                                  24   may maintain an action against a primary carrier for wrongful refusal to settle on the theory of

                                  25   equitable subrogation or unjust enrichment. Nw. Mut. Ins. Co. v. Farmer’s Ins. Grp., 76 Cal.

                                  26   App. 3d 1031 (Ct. App. 1978). Because “the insured would have been able to recover from the

                                  27   primary carrier for a judgment in excess of policy limits caused by the carrier’s wrongful

                                  28   refusal to settle, the excess carrier, who discharged the insured’s liability as a result of the tort,
                                                                                         3
                                   1   stands in the shoes of the insured and should be permitted to assert all claims against the

                                   2   primary carrier which the insured himself could have asserted.” Commercial Union Assurance

                                   3   Companies v. Safeway Stores, Inc., 26 Cal. 3d 912, 918 (1980).

                                   4         An excess insurer may hold a primary insurer liable for a judgment in excess of the

                                   5   policy limit when the insurer has breached its implied covenant of good faith and fair dealing

                                   6   by unreasonably refusing to accept a settlement offer. Commercial Union Assurance, 26

                                   7   Cal.3d at 1040. An insurer breaches its duty of good faith when it refuses to settle when there

                                   8   is an offer that is both within the policy limits and reasonable. An offer of settlement within

                                   9   policy limits is reasonable when there is a substantial likelihood that a jury verdict will be

                                  10   beyond those limits. Highlands Ins. Co. v. Continental Cas. Co., 64 F.3d 514, 517 (9th Cir.

                                  11   1995). The amended California Civil Jury Instructions does not change this standard as

                                  12   plaintiffs contend. Although CACI 2234 does not state there needs to be a “substantial
Northern District of California
 United States District Court




                                  13   likelihood” the jury verdict will be beyond the policy limits, the case law and the “directions

                                  14   for use” all refer to the “substantial likelihood” standard.

                                  15         The main issue then is whether there is a genuine dispute of material fact that National

                                  16   Union refused to settle for less than one million dollars, its policy limit, when there was a

                                  17   substantial likelihood the jury verdict would be greater than the limit. First, following the

                                  18   mediation in March, the mediator made a proposal of $950,000, an amount within National

                                  19   Union’s policy limits. True, it is possible plaintiff would not have accepted the mediator’s

                                  20   proposal, but plaintiff in fact proposed settlement amounts of even lesser amounts as time went

                                  21   on. The mediator’s proposal provided an opportunity of settlement within policy limits which

                                  22   National Union spurned.

                                  23        Second, on July 31, a pretrial Acker & Whipple email estimated the verdict to be up to

                                  24   $3.2 million. Although at other times during the life of the underlying action Acker &

                                  25   Whipple larded the record to National Union with lower estimates of the verdict, it does not

                                  26   change the fact that the $3.2 million verdict estimate was made while the mediator’s offer

                                  27   within limits was pending. Although National Union and Acker & Whipple insist the email

                                  28
                                                                                        4
                                   1   never reached National Union, a jury could reasonably find otherwise or find that the

                                   2   information therein was verbally communicated as set forth in prior orders.

                                   3        Defendants’ motion for summary judgment as to all claims is DENIED. The December 26

                                   4   hearing is VACATED.

                                   5        2.      ADMINISTRATIVE MOTION TO SEAL.
                                   6        Plaintiff has filed an administrative motion to seal the following documents: (1) portions

                                   7   of the deposition transcript of Stephen Acker, (2) portions of the deposition transcript of Leslie

                                   8   Anne Burnet, and (3) portions of plaintiff’s opposition to defendants’ motion for summary

                                   9   judgment. The portions of these documents all refer to the July 31 email in question. For the

                                  10   reasons stated in the order denying reconsideration (Dkt. No. 86), the motion to seal is

                                  11   DENIED. The documents shall be filed publicly on the docket by JANUARY 14 AT NOON unless

                                  12   appellate relief is forthcoming before that date.
Northern District of California
 United States District Court




                                  13

                                  14        IT IS SO ORDERED.

                                  15

                                  16   Dated: December 18, 2019.

                                  17

                                  18
                                                                                               WILLIAM ALSUP
                                  19                                                           UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       5
